     Case 1:19-cr-00563-WHP Document 1 Filed 06/24/19 Page 1 of 10
                                                                                               \

                                                                               ORIGINAL
Approved,~
           ~Hellman
                                       5 9 Q7
           Assistant United States Attorney

Before:     THE HONORABLE ROBERT W. LEHRBURGER
            United States Magistrate Judge
            Southern District of New York

                                                    -   -   -   -   X
                                                                         SEALED COMPLAINT
 UNITED STATES OF AMERICA
                                                                          Violation of
             - v. -                                                     ' 18 u.s.c. §§ 1542,
                                                                          1001, 911, 1028A,
VIRGILIO   ACEVEDO DE LOS SANTOS,                                         and 2
   a/k/a   "Jairo Enrique Taveras,"
   a/k/a   "Jairo Enrique Fernandez,"                                    COUNTY OF OFFENSE~
   a/k/a   "Jairo Taveras,"                                              BRONX
   a/k/a   "Jario Taveras,"
   a/k/a   "Jean Paul Garcia-Mercado Jr.,"
   a/k/a   "Edgar Rafael Cabrera,"
   a/k/a   "Junior,"

                      Defendant.

                                   -   -   -   --   -   -   -   -   X


SOUTHERN DISTRICT OF NEW YORK, ss.:

          FRANK DEBIASE, being duly sworn, deposes and says that
he is a Special Agent with the United States Diplomatic Security
Service ("DSS"), and charges as follows:

                              COUNT ONE
            (False Statement in Application for Passport)

           1.  On or about November 3, 2015, in the Southern
District of New York and elsewhere, VIRGILIO ACEVEDO DE LOS
SANTOS, a/k/a "Jairo Enrique Taveras," a/k/a "Jairo Enrique
Fernandez," a/k/a "Jairo Taveras," a/k/a "Jario Taveras," a/k/a
"Jean Paul Garcia-Mercado Jr.," a/k/a "Edgar Rafael Cabrera,"
a/k/a "Junior," the defendant, willfully and knowingly did make
false statements in an application for a passport with intent to
induce and secure the issuance of a passport under the authority
of the United States, for his own use, contrary to the laws
regulating the issuance of passports and the rules prescribed
     Case 1:19-cr-00563-WHP Document 1 Filed 06/24/19 Page 2 of 10




pursuant to such laws, to wit, ACEVEDO DE LOS SANTOS submitted a
United States passport application form containing false
information about his identity, including a name, social
security number, and date and place of birth that was not his
own.

       (Title 18, United States Code, Sections 1542 and 2.)

                              COUNT TWO
                          (False Statement)

          2.   On or about November 3, 2015, in the· Southern
District of New York and elsewhere, VIRGILIO ACEVEDO DE LOS
SANTOS, a/k/a "Jairo Enrique Taveras," a/k/a "Jairo Enrique
Fernandez," a/k/a "Jairo Taveras," a/k/a "Jario Taveras," a/k/a
"Jean Paul Garcia-Mercado Jr.," a/k/a "Edgar Rafael Cabrera,"
a/k/a "Junior," the defendant, in a matter within the
jurisdiction of the executive branch of the Government of the
United States, willfully and knowingly did falsify, conceal, and
cover up by trick, scheme, and device a material fact, and did
make a materially false, fictitious, and fraudulent statement
and representation, and did make and use a false writing and
document knowing the same to contain materially false,
fictitious, and fraudulent statements and entries, to wit,
ACEVEDO DE LOS SANTOS submitted a United States passport
application form containing false information about his
identity, including a name, social security number, and date and
place of birth that was not his own.

      (Title 18, United States Code, Sections 1001 and 2.)

                            COUNT THREE
                 (False Claim of U.S. Citizenship)

          3.   On or about November 3, 2015, in the Southern
District of New York and elsewhere, VIRGILIO ACEVEDO DE LOS
SANTOS, a/k/a "Jairo Enrique Taveras," a/k/a "Jairo Enrique
Fernandez," a/k/a "Jairo Taveras," a/k/a "Jario Taveras," a/k/a
"Jean Paul Garcia-Mercado Jr.," a/k/a "Edgar Rafael Cabrera,"
a/k/a "Junior," the.defendant, did willfully and falsely
represent himself to be a citizen of the United States, to wit,
ACEVEDO DE LOS SANTOS, being an alien, submitted a United States


                                  2
     Case 1:19-cr-00563-WHP Document 1 Filed 06/24/19 Page 3 of 10




passport application claiming United States citizenship.

       (Title 18, United States Code, Sections 911 and 2.)

                             COUNT FOUR
                    (Aggravated Identity Theft)

          4.   On or about November 3, 2015, in the Southern
District of New York and elsewhere, VIRGILIO ACEVEDO DE LOS
SANTOS, a/k/a "Jairo Enrique Taveras," a/k/a "Jairo Enrique
Fernandez," a/k/a "Jairo Taveras," a/k/a "Jario Taveras," a/k/a
"Jean Paul Garcia-Mercado Jr.," a/k/a "Edgar Rafael Cabrera,"
a/k/a "Junior," the defendant, knowingly did transfer, possess,
and use, without lawful authority, a means of identification of
another person during and in relation to a felony violation
enumerated in Title 18, United States Code, Section 1028(c), to
wit, ACEVEDO DE LOS SANTOS possessed, used, and transferred the
name, social security number, and date and place of birth of
another individual to apply for and obtain a United States
passport as charged in Count One of this Complaint.

  (Title 18, United States Code, Sections 1028A(a) (1), 1028A(b)
                             and 2.)

          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

           5.  I am a Special Agent with the DSS.  I have been
personally involved in the investigation of this matter, and I
base this affidavit on that experience, on my conversations with
other law enforcement officials, and on my examination of
various reports and records. Because this affidavit is being
submitted for the limited purpose of demonstrating probable
cause, it does not include all of the facts I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated.

           6.  Through my training and experience as a DSS
Special Agent, I have learned the following about the passport
application process:

                                   3
     Case 1:19-cr-00563-WHP Document 1 Filed 06/24/19 Page 4 of 10




               a.   To obtain a United States passport, an
individual must submit a passport application with information
such as the applicant's name, date and place of birth, social
security number, family information, and address. A photograph
of the applicant must be affixed to the application.

               b.   The applicant must appear in person before a
passport acceptance agent.  Before approving any application for
a passport, the passport acceptance agent will require the
applicant to provide photo identification and proof of
citizenship, such as a driver's license and birth certificate,
and will verify that the applicant appears to be the same person
as the person in the photo identification as well as the same
person in the photograph affixed to the passport application.
The applicant must then sign the applicatio~, thereby certifying
that the information on the application is true and correct.

               c.   If the application is approved, the
applicant will be issued a United States passport.

               d.   To renew a United States passport, an
individual may submit the expired or expiring passport along
with the required fee and a completed DS-82 form to a United
States Passport Office.  Similarly, an individual may submit a
statement regarding a lost or stolen passport to apply for a new
passport when their previously valid or potentially valid United
States passport cannot be presented.

               e.   The DS-82 form requires the applicant to
provide information such as the applicant's name, date of birth,
social security number, address, and the passport number and
issuance date of the passport the applicant seeks to renew. A
photograph of the applicant must be affixed to the renewal
application.  The applicant must then sign the application,
thereby certifying that the information on the renewal
application is true and correct.

               f.   If the renewal application is approved, a
United States passport will be issued and mailed to the
applicant, replacing the expired passport.  Similarly, if the
application for a new passport is approved in conjunction with a
statement regarding a lost or stolen passport, a United States
passport will be issued and mailed to the applicant, replacing
                                  4
     Case 1:19-cr-00563-WHP Document 1 Filed 06/24/19 Page 5 of 10




their lost or stolen passport.

          7.   Based on my conversations with other law
enforcement officers and my review of records maintained by law
enforcement, including records maintained by the Department of
Homeland Security, Immigration and Customs Enforcement ("ICE"),
I have learned the following:

               a.   VIRGILIO ACEVEDO DE LOS ~AN±os, a/k/a "Jairo
Enrique Taveras," a/k/a "Jairo Enrique Fernandez," a/k/a "Jairo
Taveras," a/k/a "Jario Taveras," a/k/a "Jean Paul Garcia-Mercado
Jr.," a/k/a "Edgar Rafael Cabrera," a/k/a "Junior," the
defendant, is a native and citizen of the Dominican Republic.
He is not, and has never been, a citizen of the United States.

          8.   Based on my conversations with law enforcement
officers and my review of records maintained by law enforcement,
I have learned in substance and in part, the following:

               a.   On or about August 12, 1982, an application
for a United States passport ("Application-1") in the name of
"Jairo Enrique Taveras" was granted. Application-1 included a
particular date in 1978 ("Birthday-1") as the applicant's date
of birth and a particular social security number ("Social
Security Number-1") as the applicant's social security number.
Application-1 also included a particular photograph of the
applicant (the "Application-1 Photograph"). The applicant also
presented a birth certificate issued by the City of New York in
support of Application-1. This document was in the name "Jairo
Enrique Taveras." The passport issued pursuant to Application-1
was given a particular passport number ("Passport Number-1").

               b.   On or about December 3, 1987, an application
for a United States passport ("Application-2") in the name of
"Jairo Enrique Taveras" was granted. Application-2 included
Birthday-1 as the applicant's date of birth. Application-2
cited Passport Number-1 as a passport previously issued to the
applicant. Application-2 also included a particular photograph
of the applicant (the "Application-2 Photograph").  The passport
issued pursuant to Application-2 was given a particular passport
number ("Passport Number-2") .

               c.    On or about February 8, 2002, an application
                                  5
     Case 1:19-cr-00563-WHP Document 1 Filed 06/24/19 Page 6 of 10




for a United States passport ("Application-3") in the name of
"Jairo Enrique Taveras" was submitted. Application-3 included
Birthday-1 as the applicant's date of birth and Social Security
Number-1 as the applicant's social security number.
Application-3 cited a passport issued in 1987 as a previously
issued passport but did not provide the specific passport
number. Application-3 also included a particular photograph of
the applicant (the "Application-3 Photograph"). Attached to
Application-3 was an Affidavit of Identifying Witness
("Affidavit-1") completed by an individual ("Witness-1")
identifying herself as the applicant's sister.  In Affidavit-1,
Witness-1 certified that the applicant in Application-3 was a
citizen or national of the United States. On or about May 3,
2002, a passport was issued pursuant to Application-3 with a
particular passport number ("Passport Number-3").

                d.   On or about August 9, 2006, an application
for a U:nited States passport ("Application-4") in the name of
"Jairo Enrique Taveras" was submitted. Application-4 included
Birthday-1 as the applicant's date of birth and Social Security
Number-1 as the applicant's social security number.
Application-4 cited Passport Number-3 as a passport previously
issued to the applicant. Application-4 also included a
particular photograph of the applicant (the "Application-4
Photograph"). Attached to Application-4 was a statement
regarding a lost or stolen passport.   On or about August 15,
2006, a passport was issued pursuant to Application-4 with a
particular passport number ("Passport Number-4").

               e.   On or about November 3, 2015, an application
for a United States passport ("Application-5") in the name of
"Jairo Enrique Taveras" was submitted in or around the
Kingsbridge Station Passport Office located at 5517 Broadway,
Bronx, NY 10463. Application-5 included Birthday-1 as the
applicant's date of birth and Social Security Number-1 as the
applicant's social security number. Application-5 cited
Passport Number-4 as a passport previously issued to the
applicant. Application-5 also included a particular photograph
of the applicant (the "Application-5 Photograph"). Attached to
Application-5 was a statement regarding a lost or stolen
passport. On or about December 14, 2016, a passport was issued
pursuant to Application-5 with a particular passport number


                                   6
             Case 1:19-cr-00563-WHP Document 1 Filed 06/24/19 Page 7 of 10
..   '




         ( "Passport Number-5") .

                   9.   Based on my conversations with consular officers
         and my review of records provided by the government of the
         Dominican Republic, I have learned in substance and in part, and
         among other things, the following:

                        a.   I have reviewed a death certificate provided
         by the Dominican government (the "Death Certificate"). The
         Death Certificate states that a person approximately 15 years of
         age by the name of "Jairo Enrique Taveras Fernandez" died on or
         about February 8, 1994. The Death Certificate lists the
         cause(s) of death as severe dehydration, generalized pelvic
         sepsis, and human immunodeficiency syndrome.

                        b.   Citizens of the Dominican Republic are
         issued a national identification card known as a Cedula de
         Identidad {the "Cedula"). Each Cedula bears a photograph and
         fingerprints of the particular person identified therein.

                        c.   I have reviewed a Cedula of an individual
         named "Virgilio Acevedo De Los Santos" dated February 9, 1995
         ("Cedula-1")   Cedula-1 bears a photograph (the "Cedula-1
         Photograph") and fingerprints (the "Cedula-1 Fingerprints").

                   10. Based on my review of records maintained by the
         New York State Division of Criminal Justice Services
         ("NYSDCJS"), I have learned, among other things, the following:

                        a.   The NYSDCJS maintains criminal history
         records pertaining to particular individuals. A particular
         individual's criminal history records are collected under a
         number called a New York State Identification Number ("NYSID")
         A given NYSID number is linked to the particular individual's
         fingerprints, date of birth, and social security number, among·
         other things.

                        b.   I have viewed criminal history records
         bearing Birthday-1 and Social Security Number-1.  The records
         are in the name "Jairo Taveras" and are assigned a particular
         NYSID ("NYSID-1").

                         c.    The individual identified under NYSID-1 has
                                           7
     Case 1:19-cr-00563-WHP Document 1 Filed 06/24/19 Page 8 of 10




been arrested in New York State approximately five times.   On or
about January 5, 2007, the individual whose fingerprints are
linked to NYSID-1 was arrested in Bronx County, New York under
the name "Jario Taveras." On or about December 8, 2009, the
individual whose fingerprints are linked to NYSID-1 was arrested
in Bronx County, New York under the name "Jairo Taveras." On or
about June 15, 2010, the individual whose fingerprints are
linked to NYSID-1 was arrested in Queens County, New York under
the name "Jairo Taveras." On or about February 11, 2016, the
individual whose fingerprints are linked to NYSID-1 was arrested
in Bronx County, New York under the name "Jairo Taveras." On or
about March 14, 2016, the individual whose fingerprints are
linked to NYSID-1 was arrested in Bronx County, New York under
the name "Jairo Taveras."

               d.   The NYSDCJS maintains a photograph of the
individual whose fingerprints are linked to NYSID-1 (the
"Criminal History Photograph").

          11. Based.on my review of records maintained by the
New York City Police Department ("NYPD"), I have learned, among
other things, the following:

               a.   On or about February 11, 2016, members of
the NYPD arrested ACEVEDO DE LOS SANTOS, a/k/a "Jairo Enrique
Taveras," a/k/a "Jairo Enrique Fernandez," a/k/a "Jairo
Taveras," a/k/a "Jario Taveras," a/k/a "Jean Paul Garcia-Mercado
Jr.," a/k/a "Edgar Rafael Cabrera," a/k/a "Junior," the
defendant, in Bronx County, New York. At the time he was
arrested, the defendant provided the name "Jairo Taveras."
Fingerprint impressions were taken of the defendant in
connection with this arrest.

          12.  In the course of my investigation, I have spoken
with civilian witnesses, including Witness-1. Based on my
interviews with Witness-1, I have learned in substance and in
part, and among other things, the following:

               a.   Witness-1 was born in New York on a
particular date in 1976.

               b.  Witness-1 knew an individual by the name
"Jairo Enrique Taveras." Witness-1 stated that "Jairo Enrique
                                  8
     Case 1:19-cr-00563-WHP Document 1 Filed 06/24/19 Page 9 of 10




Taveras" was her younger brother. Witness-1 further stated that
"Jairo Enrique Taveras" died in the Dominican Republic when he
was approximately 16 years old following complications from
protracted illness and resultant disabilities.

               c.   Witness-1 further stated that she knows an
individual by the name "Junior." Witness-1 further stated that
"Junior" is not a member of Witness-l's family.

               d.   Witness-1 further stated that she assisted
"Junior" in obtaining a United States passport. Specifically,
Witness-1 stated that on or about February 8, 2002, Witness-1
submitted Affidavit-1 in connection with Application-3 on behalf
of "Junior." Witness-1 further stated that Affidavit-1, which
identified "Junior" as her brother, "Jairo Enrique Taveras," was
false.  Witness-1 further stated that at the time she completed
Affidavit-1, her brother, "Jairo Enrique Taveras," was deceased.

               e.   Witness-1 viewed the Application-2
Photograph and identified the particular individual in the
photograph as her brother, Jairo Enrique Taveras.

               f.   Witness-1 viewed the Criminal History
Photograph and identified the particular individual in the
photograph as the individual she knows as "Junior."

          13.   I have compared the Application-1, -2, -3, -4,
and -5 Photographs, the Cedula-1 Photograph, and the Criminal
History Photograph.   Based on my comparison, I believe VIRGILIO
ACEVEDO DE LOS SANTOS, a/k/a "Jairo Enrique Taveras," a/k/a
"Jairo Enrique Fernandez," a/k/a "Jairo Taveras," a/k/a "Jario
Taveras," a/k/a "Jean Paul Garcia-Mercado Jr.," a/k/a "Edgar
Rafael Cabrera," a/k/a "Junior," the defendant, to be the
individual depicted in the Application-3, -4, and -5
Photographs, the Cedula Photograph, and the Criminal History
Photograph.   I do not believe ACEVEDO DE LOS SANTOS to be the
individual depicted in the Application-1 or -2 Photographs.

          14. Based on my review of fingerprint analysis
records, I have learned in substance and in part, the following:

               a.   Fingerprints obtained from VIRGILIO ACEVEDO
DE LOS SANTOS, a/k/a "Jairo Enrique Taveras," a/k/a "Jairo
                                  9
                      Case 1:19-cr-00563-WHP Document 1 Filed 06/24/19 Page 10 of 10
••   t   ,   "




                 Enrique Fernandez," a/k/a "Jairo Taveras," a/k/a "Jario
                 Taveras," a/k/a "Jean Paul Garcia-Mercado Jr.," a/k/a "Edgar
                 Rafael Cabrera," a/k/a "Junior," the defendant, at or around the
                 time of his arrest on or about February 11, 2016, match the
                 Cedula-1 Fingerprints.

                      WHEREFORE, deponent respectfully requests that a warrant be
                 issued for the arrest of VIRGILIO ACEVEDO DE LOS SANTOS, a/k/a
                 "Jairo Enrique Taveras," a/k/a "Jairo Taveras," a/k/a "Jario
                 Taveras," a/k/a "Jean Paul Garcia-Mercado Jr.," a/k/a "Edgar
                 Rafael Cabrera," a/k/a "Junior," the defendant, and that he be
                 arrested, and imprisoned or bailed, as the case may be.




                                                    Spe ·a1 Agent
                                                    Diplomatic Security Service




                                            JUDGE




                                                     10
